Exhibit 10.2(c)

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into as of the
    day of             , 20    between People’s United Financial, Inc. (the
“Company”), and                     , an officer of the Company or its
wholly-owned subsidiary, People’s United Bank (the “Bank”) or one of the Bank’s
wholly-owned subsidiaries (the “Executive”).

W I T N E S S E T H

WHEREAS the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to secure
Executive’s continued services and to ensure Executive’s continued dedication to
Executive’s duties in the event of any threat or occurrence of a Change in
Control (as defined in Section 2(e)); and

WHEREAS the Company desires to enter into this Agreement with Executive
according to the terms set forth herein, and Executive desires to enter into
this Agreement with the Company on such terms.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

 

  1. Term of Agreement.

(a) This Agreement is effective on the date hereof and shall continue in effect
until the earlier to occur of the following: (1) either Executive or the Company
terminates Executive’s employment for any reason before a Change in Control, or
(2) a Change in Control occurs and Executive’s employment continues through the
end of the Protection Period.

(b) For purposes of this Agreement, the “Protection Period” means the period
commencing on the date on which a Change in Control occurs and ending on the
third anniversary of such date.

 

  2. Termination.

(a) Rights and Duties. If Executive’s employment terminates for any reason
during the Protection Period, Executive shall be entitled to receive the payment
and benefits shown on the applicable row of the following table, subject to the
balance of this Section 2, beyond which the Company and Executive shall have no
further obligations to each other, except: (1) Executive’s obligations under
Section 3; (2) the Company’s obligation’s under Sections 2, 4 and 18; (3) the
Company’s and Executive’s respective obligations under Sections 8 and 10; and
(4) as set forth in any written agreement the parties may subsequently enter
into. The parties hereto acknowledge and agree that, upon a Change in Control,
all equity or equity-based awards that have been



--------------------------------------------------------------------------------

granted to Executive by the Company, its subsidiaries and/or their affiliates
shall be subject to the terms and conditions contained in the applicable plans
and award agreements. For purposes of clarity, Executive shall not be entitled
to any payment under this Section 2 if Executive’s Employment does not terminate
during the Protection Period.

 

(i) DISCHARGE

FOR CAUSE

DURING THE

PROTECTION

PERIOD

  

Payment when due of any unpaid base salary, awarded but unpaid cash bonus, and
expense reimbursements; plus base salary for any accrued but unused vacation.

 

In addition, Executive shall be entitled to any rights and benefits under any
retirement and non-retirement employee benefit plans and programs (including
deferred compensation programs) and under any outstanding long-term incentives
in accordance with the terms and conditions of the relevant plan or program.

 

(ii) DISCHARGE

OTHER THAN

FOR CAUSE

DURING THE

PROTECTION

PERIOD

  

Same as “Discharge for Cause” EXCEPT that, in exchange for Executive’s execution
of a claims release in accordance with this Section 2 and subject to Sections 8,
13, and 18 below, in addition, Executive shall receive:

 

(1) additional cash severance equal to three times the sum of (i) Executive’s
annual base salary as of the date immediately before Executive’s termination,
and (ii) the amount of Executive’s target annual cash bonus for the year prior
to the Change in Control (the amount in clause (ii) of this paragraph is
referred to as the “Target Bonus Level”);

 

(2) a pro rata amount of Executive’s annual cash bonus during the year of
termination based on the Target Bonus Level;

 

(3) an amount equal to the retirement benefits that Executive would have earned,
if Executive had remained employed for two additional years following the Date
of Termination (assuming that Executive’s annual base salary as of the date
immediately before Executive’s termination and the Target Bonus Level continued
during such years), under (A) any qualified or non-qualified retirement plan
(other than the Employee Stock Ownership Plan) then maintained by the Bank in
which Executive is a participant as of the date immediately before Executive’s
termination (exclusive of any salary deferral features or matching employer
contributions), (B) any transitional benefits or supplemental credits to which
Executive would have been entitled had Executive remained employed for such
two-year period if such benefits or credits are being provided as a result of
any amendment to or termination of any qualified or non-qualified retirement
plan in which Executive previously participated, and (C) any other supplemental

 

-2-



--------------------------------------------------------------------------------

  

retirement agreement covering Executive (such amount to be paid at the same time
as benefits under the applicable nonqualified plan are payable);and

 

(4) for two years, Executive, Executive’s spouse and dependents (if any) will
continue to be entitled to participate in the Company’s group health plans in
which Executive participates immediately prior to the Date of Termination at the
Company’s expense, provided that Executive timely elects continuation coverage
under COBRA, and provided that if the Company is unable to provide such coverage
after the end of the COBRA continuation period under the Company’s group health
plan, the Company shall, following the expiration of the COBRA coverage period,
provide Executive and Executive’s dependents with substantially identical
medical coverage to that provided under the Company’s group health plan during
the remainder of such post-COBRA period.

 

For purposes of this Agreement, “Date of Termination” means (i) the effective
date on which Executive’s employment with the Company terminates as specified in
a prior written notice by the Company or Executive, as the case may be, to the
other, delivered pursuant to Section 12, or (ii) if Executive’s employment by
the Company terminates by reason of death, the date of death of Executive.

 

(iii) RESIGNATION

WITHOUT GOOD

REASON DURING

THE

PROTECTION

PERIOD

 

   Same as above for “Discharge for Cause During the Protection Period.”

(iv) RESIGNATION

FOR GOOD REASON DURING

THE

PROTECTION

PERIOD

 

   Same as above for “Discharge Other Than for Cause During the Protection
Period”

(v) DEATH OR DISABILITY

DURING THE

PROTECTION

PERIOD

  

Same as “Discharge for Cause During the Protection Period” EXCEPT that, in
addition, Executive shall receive:

 

(1) cash severance equal to one times Executive’s annual base salary at the rate
applicable as of the Date of Termination due to Executive’s death or disability;
and

  

(2) a pro rata amount of Executive’s annual bonus during the year of
termination, based on the Target Bonus Level.

 

-3-



--------------------------------------------------------------------------------

(b) Discharge for Cause. The Company may terminate Executive’s employment at any
time for Cause. “Cause” shall mean (i) Executive’s willful failure to perform or
substantially perform Executive’s duties with the Company or People’s United
Bank (a wholly owned subsidiary of the Company (the “Bank”)); (ii) illegal
conduct or gross misconduct by Executive that is willful and demonstrably and
materially injurious to the Company’s or the Bank’s business, monetarily or
otherwise; (iii) a willful and material breach by Executive of Section 3 of this
Agreement or the Company’s written code of conduct; (iv) Executive’s indictment
for, or entry of a plea of guilty or nolo contendere with respect to, a felony
crime or a crime involving moral turpitude, fraud, forgery, embezzlement or
similar conduct; or (v) Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s affairs pursuant to an order
issued under Section 21C(f) of the Securities Exchange Act of 1934 or in the
Bank’s affairs by an order issued under Section 8(e)(4) or 8(g)(1) of the
Federal Deposit Insurance Act; provided, however, that the actions in
(i) through (iii), above, shall not be considered Cause unless Executive has
failed to cure such actions within 30 days of receiving written notice
specifying with particularity the events allegedly giving rise to Cause and that
such actions shall not be considered Cause unless the Company provides such
written notice within 180 days of any Board member (other than Executive, if
applicable at the time of such notice) having knowledge of the relevant action.
Further, no act or failure to act by the Executive shall be deemed “willful”
unless done or omitted to be done not in good faith and without reasonable
belief that such action or omission was in the Company’s best interests, and any
act or omission by Executive pursuant to authority given pursuant to a
resolution duly adopted by the Board or on the advice of counsel for the Company
will be deemed made in good faith and in the best interests of the Company.
Executive shall not be deemed to be discharged for Cause hereunder unless and
until there is delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board (excluding Executive, if applicable), at a meeting called and duly held
for such purpose (after reasonable notice to Executive and an opportunity for
Executive and Executive’s counsel to be heard before the Board), finding in good
faith that Executive is guilty of the conduct set forth above and specifying the
particulars thereof in detail.

(c) Discharge Other Than for Cause or Resignation for Good Reason, in each case
during the Protection Period. The Company may terminate the Executive’s
employment at any time for any reason, and without advance notice. If, during
the Protection Period, the Executive’s employment is terminated by the Company
other than for Cause or Executive resigns for Good Reason, then Executive will
only receive the special benefits provided under Section 2(a) if Executive signs
and delivers a release of claims in the form of Annex 1 in favor of the Company
and its related companies and affiliates within 21 days following the date of
Executive’s termination. Unless such release is timely executed and delivered in
accordance herewith and such

 

-4-



--------------------------------------------------------------------------------

release becomes effective in accordance with applicable law following the
expiration of any applicable revocation period, no payments or benefits shall be
provided to Executive pursuant to Section 2 of this Agreement. Within 30 days
following the earlier of the effective date of the general release and the 30th
day following the Date of Termination, the Company shall pay Executive a lump
sum equal to any cash payments that Executive is entitled in accordance with
Section 2(a) of this Agreement (it being acknowledged by the parties that this
Agreement is intended to provide for payments that satisfy the short term
deferral exception under Treas. Reg. 1.409A-1(b)(4) and are thus not intended to
be deferred compensation under Internal Revenue Code section 409A).

(d) Resignation. During the Protection Period, Executive shall not resign from
employment without giving the Company at least 30 days advance written notice
unless Executive has Good Reason to resign. The Company may accept Executive’s
resignation effective on the date set forth in Executive’s notice or any earlier
date. “Good Reason” for resignation shall exist upon (i) a material diminution
of Executive’s duties or responsibilities, authorities, powers, or functions
without Executive’s written consent, (ii) any material reduction in Executive’s
rate of annual base salary or target annual cash bonus, in each case as in
effect immediately prior to the date of the Change in Control, (iii) a
relocation that would result in Executive’s principal location of employment
being moved fifty miles or more away from the Executive’s principal location
immediately prior to a Change in Control, or (iv) the Company’s material breach
of this Agreement without Executive’s written consent, provided, however, that
the actions in (i) through and (iv), above, shall not be considered Good Reason
unless Executive notifies the Company in writing within 30 days of Executive’s
knowledge of the actions giving rise to the Good Reason, and the Company has
failed to cure such actions within 30 days of receiving written notice thereof.

(e) Change in Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any one or more of the following events during the term of
this Agreement:

(i) Any individual, entity or group (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (“Exchange Act”))
(“Person”) becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 25% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this paragraph, the following acquisitions shall not constitute
a Change in Control: (X) any acquisition by the Company, (Y) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its affiliates or (Z) any acquisition pursuant to a
transaction that complies with Sections 2(e)(iii)(A), 2(e)(iii)(B), and
2(e)(iii)(C) of this Agreement;

 

-5-



--------------------------------------------------------------------------------

(ii) Individuals who, as of the date hereof, constitute the Company’s Board (the
“Incumbent Board”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of
either (A) an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board or (B) agreement with
any third party;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or the Bank (or the
issuance of stock by the Company), a sale or other disposition of all or
substantially all of the assets of the Company or the deposits of the Bank, or
the acquisition of assets or stock of another entity by the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination;

 

-6-



--------------------------------------------------------------------------------

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

(v) Any event that would be described in Section 2(e)(i), (ii), (iii) or (iv) if
the term “Bank” were substituted for the term “Company” therein.

(f) Certain Tax Provisions. Anything in this Agreement to the contrary
notwithstanding, in the event that it is determined that any compensation,
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), the following
provisions shall apply:

(i) The amount of Severance Payments payable to the Executive shall be reduced
to the maximum amount that could be paid to the Executive by the Company which
would not be subject to the Excise Tax in the manner provided herein if, to the
extent and only to the extent that such reduction would result in a greater
after-tax benefit (determined after accounting for the Excise Tax and all
federal, state, and local income and employment taxes which would be payable by
the Executive) for the Executive than if the Severance Payments were not
reduced; provided, however that in no event shall such reduction be effected
through a delay in the timing of any Severance Payment that is subject to
Section 409A of the Code (or that would become subject to 409A of the Code as a
result of such delay).

(ii) Reductions shall be made in the following order:

(A) First, if the Severance Payments include the value of acceleration in the
time at which any Severance Payment, not subject to Section 409A of the Code, is
paid, a delay in the time of payment (but not a delay of vesting) of such
Severance Payment, provided that such delay shall apply to the aggregate amount
of such Severance Payments (and not on a payment-by-payment basis) and such
aggregate amount shall be delayed only to the extent necessary to satisfy
Section 2(f)(i) hereof;

(B) Second, to the extent further reduction is required by Section 2(f)(i)
hereof, a reduction in the amount of Severance Payments required to be paid or
delivered, provided that the Executive shall be entitled to select among the
forms of Severance Payment that shall be reduced; and

(C) Third, to the extent further reduction is required by Section 2(f)(i)
hereof, if the Severance Payments include the value of acceleration in the time
at which any Severance Payment vests, a cutback in the extent of such
accelerated vesting, provided that such cutback shall apply to the aggregate
amount of such Severance Payments (and not on a payment-by-payment basis) and
accelerated vesting of such aggregate amount shall be cut back only to the
extent necessary to satisfy Section 2(f)(i) hereof.

 

-7-



--------------------------------------------------------------------------------

(iii) All determinations pursuant to this Section 2(f) shall be made by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive. In case of uncertainty as to the application of any tax
provision, the Accounting Firm shall adopt such interpretation as it believes is
more likely than not to be the interpretation that would be adopted by the
Internal Revenue Service. For purposes of this Section 2(f), the Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

(g) Definition of Disability. “Disability” shall mean termination because of any
physical or mental impairment which qualifies Executive for disability benefits
under the applicable long-term disability plan maintained by the Company or, if
no such plan applies, which would qualify Executive for disability benefits
under the Federal Social Security System.

3. Confidentiality. During the term of this Agreement, in exchange for
Executive’s promises to use such information solely for the Company Group’s
benefit, the Company and members of the Company Group will provide Executive
with Confidential Information concerning, among other things, its business,
operations, clients, investors, and business partners. “Confidential
Information” refers to information not generally known by others in the form in
which it is used by the Company Group, and which gives the Company or any member
of the Company Group a competitive advantage over other companies which do not
have access to this information, including secret, confidential, or proprietary
information or trade secrets of the Company and the Company Group, conveyed
orally or reduced to a tangible form in any medium, including information
concerning the operations, future plans, customers, business models, strategies,
and business methods of the Company and the Company Group, as well as
information about their customers, clients and business partners and their
respective operations and confidential information. Confidential Information
does not include information that (i) Executive knew prior to his employment
with the Company or any predecessor company, (ii) subsequently came into
Executive’s possession other than through his work for the Company, the Company
Group or any predecessor company and not as a result of a breach of any duty
owed to the Company, or (iii) is generally known within the relevant industry.

 

-8-



--------------------------------------------------------------------------------

(a) Promise Not to Disclose. During the term of this Agreement and for any
period of employment following the term of this Agreement, Executive agrees not
to use and not to disclose any Confidential Information, provided that Executive
may use and disclose Confidential Information only for the Company’s benefit and
in accordance with any restrictions placed on its use or disclosure by the
Company. To the extent that Executive is not employed by the Company during the
two-year period following the term of this Agreement, Executive will not use or
disclose any Confidential Information. Notwithstanding this paragraph, Executive
may disclose Confidential Information (i) as required to do so by court order,
subpoena, or otherwise as required by law or by any federal bank regulatory
agency having jurisdiction over the Company or any of its affiliates (including
without limitation the Office of the Comptroller of the Currency, the Board of
Governors of the Federal Reserve, the Federal Reserve Bank of New York or the
Federal Deposit Insurance Corporation), provided that, to the extent permitted
by law, upon receiving such order, subpoena, or request and prior to disclosure,
Executive shall provide written notice to the Company of such order, subpoena,
or request and of the content of any testimony or information to be disclosed
and shall cooperate fully with the Company to lawfully resist disclosure of the
information, and (ii) to an attorney for the purpose of securing professional
advice, provided that such attorney has been advised of the confidential nature
of such information and has agreed in writing to keep such information
confidential in accordance with the terms hereof.

4. Indemnification. To the fullest extent permitted by law, the Company will
indemnify Executive against any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, arising by reason of
Executive’s status as a director, officer, employee and/or agent of the Company
or the Bank during Executive’s employment (whether before or after the date of
this Agreement and/or the expiration of this Agreement). In addition, to the
extent permitted by law, the Company will advance or reimburse any expenses,
including reasonable attorney’s fees, Executive incurs in investigating and
defending any actual or threatened action, suit or proceeding for which
Executive may be entitled to indemnification under this Section 4. Executive
agrees to repay any expenses paid or reimbursed by the Company if it is
ultimately determined that Executive is not legally entitled to be indemnified
by the Company. If the Company’s ability to make any payment contemplated by
this Section 4 depends on an investigation or determination by the Board or the
board of directors of the Bank, at Executive’s request the Company will use its
best efforts to cause the investigation to be made (at the Company’s expense)
and to have the relevant board reach a determination as soon as reasonably
possible. For the avoidance of doubt, this Section 4 does not limit any
indemnification, advancement and similar obligations the Company or the Bank may
have to Executive under their respective constituent documents, which shall
apply in accordance with their terms.

5. Amendment. No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by a duly authorized Company
officer and Executive. A waiver of any conditions or provisions of this
Agreement in a given instance shall not be deemed a waiver of such conditions or
provisions at any other time in the future.

 

-9-



--------------------------------------------------------------------------------

6. Choice of Law. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of Connecticut
(excluding any that mandate the use of another jurisdiction’s laws).

7. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, Executive and his estate, but Executive may not assign or pledge
this Agreement or any rights arising under it, except to the extent permitted
under the terms of the benefit plans in which he participates. The Company shall
be required to cause this Agreement to be assigned to and assumed by any
successor to the business and/or the assets of the Company and/or Bank. For
purposes of clarity, this Agreement shall not be terminated by any Business
Combination; in the event of any Business Combination, the provisions of this
Agreement shall be binding upon the surviving entity, and such surviving entity
shall be treated as the Company hereunder.

8. Taxes. The Company shall withhold taxes from any payments it makes pursuant
to this Agreement as it reasonably determines to be required by applicable law.
Executive shall be solely responsible for all taxes imposed on Executive by
reason of the receipt of any amount of compensation or benefits payable to
Executive hereunder. The Company agrees to structure the payments and benefits
described in this Agreement, and Executive’s other compensation, to be exempt
from or to comply with the requirements of Section 409A of the Code to the
extent applicable (including, but only to the extent applicable, to suspend
certain payments or benefits until the end of the six month period following
Executive’s termination of employment). The Company will not take any action (or
omit to take any action that is required to be taken) in respect of Executive’s
compensation or benefits, other than as expressly required by applicable law,
that would cause Executive to incur tax under Section 409A of the Code. If
Executive or the Company believes, at any time, that any feature of Executive’s
compensation or benefits does not comply with (or is not exempt from)
Section 409A of the Code or that any action taken or contemplated to be taken
(including any failure to take action) in regards to Executive’s compensation or
benefits caused or might cause a violation of Section 409A of the Code,
Executive or the Company will promptly advise the other and will reasonably
negotiate in good faith to amend the terms of the payments or benefits or alter
the action or contemplated action (in a manner that in the aggregate does not
have a material adverse economic effect on Executive) in order that Executive’s
payments or benefit arrangements comply with (or are exempt from) the
requirements of Section 409A of the Code or in order to mitigate any additional
taxes that may apply under Section 409A of the Code if compliance or exemption
is not practicable. If it is not possible to amend the terms of the payments or
benefits or alter the action in a way that causes Executive’s payments or
benefit arrangements to comply with (or be exempt from) the requirements of
Section 409A of the Code, Executive and the Company will reasonably negotiate in
good faith to amend the terms of Executive’s payments or benefits (including if
necessary through payments made to Executive either before or

 

-10-



--------------------------------------------------------------------------------

after Executive have ceased employment) to put Executive in an economic position
materially equivalent to the position Executive would have been in had the
payments and benefits complied with (or been exempt from) Section 409A of the
Code.

9. No Mitigation. Executive shall not be required to mitigate the amount of any
payments provided pursuant to this Agreement, whether by seeking employment or
otherwise; nor shall the amount of any payment or benefit due under this
Agreement be set-off in any manner, or reduced by any compensation or benefit
that Executive earns after his discharge.

10. Dispute Costs. The Company shall indemnify, hold harmless, and defend
Executive against reasonable costs, including legal fees, incurred by him in
conjunction with or arising out of any action, suit or proceeding in which
Executive may be involved, as a result of Executive’s efforts, in good faith, to
defend or enforce the terms of this Agreement, so long as Executive
substantially prevails in such action, suit or proceeding; provided, however,
that indemnification shall not be provided to the extent Executive is found to
not have acted in good faith in bringing or defending the relevant action
pursuant to a judgment, decree or order of a court of competent jurisdiction or
of an arbitrator in an arbitration proceeding. In addition, to the extent
permitted by law, the Company will advance or reimburse any expenses, including
reasonable attorney’s fees, Executive incurs in investigating, defending or
bringing any actual or threatened action, suit or proceeding for which Executive
may be entitled to indemnification under this Section 10 Executive agrees to
repay any expenses paid or reimbursed by the Company if it is ultimately
determined that Executive is not legally entitled to be indemnified by the
Company. The determination of whether Executive shall have failed to act in good
faith and is therefore not entitled to such indemnification, shall be made by
the court or arbitrator, as applicable. The Company will pay directly or
reimburse Executive for all attorneys and advisors fees incurred by him in
connection with the negotiation, preparation and execution of this Agreement and
other related documents.

11. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
Executive to continued employment with the Company or its subsidiaries, and if
Executive’s employment shall terminate before a Change in Control, Executive
shall have no further rights under this Agreement (except as may be otherwise
specifically provided in Section 4).

12. Notice.

(a) For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or 5 days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, addressed as
follows:

 

If to Executive:

  To the address of the Executive on the records of the Company.

 

-11-



--------------------------------------------------------------------------------

 

If to the Company:

 

People’s United Financial, Inc.

850 Main Street

Bridgeport, CT 06604

  Attn: Corporate Secretary

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

(b) A written notice of Executive’s Date of Termination by the Company or
Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the termination date. The failure by Executive or
the Company to set forth in such notice any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
Executive or the Company hereunder or preclude Executive or the Company from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

13. Full Settlement; Resolution of Disputes.

(a) The Company’s obligation to make any payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall be in lieu and in full
settlement of all other severance payments to Executive under any other
severance or employment agreement between Executive and the Company, and any
severance or change in control plan of the Company, including but not limited to
The People’s Bank Change in Control Employee Severance Plan.

(b) Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Bridgeport, Connecticut
by three arbitrators in accordance with the commercial arbitration rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

14. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.

16. Entire Agreement. All oral or written agreements or representations express
or implied, with respect to the subject matter of this Agreement are set forth
in this Agreement. This Agreement contains the entire understanding

 

-12-



--------------------------------------------------------------------------------

between the parties hereto and supersedes any prior agreement between the
Company or any predecessor and Executive with respect to the subject matter
contained herein, except that this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided.

17. Modification and Waiver. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto. No term or
condition of this Agreement shall be deemed to have been waived, nor shall there
be any estoppel against the enforcement of any provision of this Agreement,
except by written instrument of the party charged with such waiver or estoppel.
No such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future as to any act other than that specifically waived.

18. Banking Law Restrictions.

(a) Notwithstanding any other provision of this Agreement, the Company shall not
be obligated to make, and Executive shall have no right to receive, any payment,
benefit, or amount under this Agreement which would violate Section 1828(k)(1)
of Title 12 of the United States Code and any related regulation or order of the
Federal Deposit Insurance Corporation. To the extent the preceding sentence
shall limit any payment, benefit or amount under this Agreement, the Company
will use best efforts promptly to apply to the appropriate federal banking
agency for a determination that the payment, benefit or amount is permissible.
Any of the preceding that is determined permissible will be paid or provided in
accordance with its terms or, if due before the date of determination, will be
paid or provided within 10 days of determination together with interest at the
applicable federal rate (as defined in Section 1274(d) of the Code). If and to
the extent that the foregoing provision shall cease to be required by applicable
law, rule or regulation, the same shall become inoperative as though eliminated
by formal amendment of this Agreement.

(b) For the avoidance of doubt, the Bank may terminate Executive’s employment at
any time without any liability to Executive. However, any such termination shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement.

[Signature page follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.

 

PEOPLE’S UNITED FINANCIAL, INC. By:  

 

  Name:     Title:   EXECUTIVE By:  

 

  Name:     Title:   Senior Executive Vice President

 

-14-



--------------------------------------------------------------------------------

ANNEX 1

GENERAL RELEASE OF CLAIMS

This General Release of Claims (this “Release”), dated as of              ,
20    , confirms the following understandings and agreements between People’s
United Financial, Inc. (“Company”) and                      (hereinafter
referred to as “you” or “your”).

In consideration of the promises set forth in that certain Change in Control
Agreement between you and the Company dated              , 2008 (the “Change in
Control Agreement”), as well as any promises set forth in this Release, you
agree as follows:

1. Opportunity for Review and Revocation. You have twenty-one (21) days to
review and consider this Release. Notwithstanding anything contained herein to
the contrary, this Release will not become effective or enforceable for a period
of seven (7) calendar days following the date of its execution, during which
time you may revoke your acceptance of this Release by notifying the General
Counsel of the Company in writing. To be effective, such revocation must be
received by the Company no later than 5:00 p.m. on the seventh calendar day
following its execution. Provided that the Release is executed and you do not
revoke it, the eighth (8th) day following the date on which this Release is
executed shall be its effective date (the “Effective Date”), and the Release
will be fully effective on such date. In the event of your revocation of this
Release pursuant to this Section 1, this Release will be null and void and of no
effect, and the Company will have no obligations hereunder.

2. Employee Release and Waiver of Claims.

As used in this Release, the term “claims” will include all claims, covenants,
warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.

For and in consideration of the payments and benefits described in the Change in
Control Agreement (the “Consideration”), which are being provided in exchange
for your execution of this Release and would not be provided absent your
execution of this Release, you, for and on behalf of yourself and your heirs,
administrators, executors and assigns, effective the date hereof, do fully and
forever release, remise and discharge the Company, the Bank, their direct and
indirect parents, subsidiaries and affiliates, together with their respective
officers, directors, partners, shareholders, employees and agents (collectively,
and with the Company and the Bank, the “Group”) from any and all claims
whatsoever up to the date hereof which you had, may have had, or now have
against the Group, for or by reason of any matter, cause or thing whatsoever,
including any claim arising out of or attributable to your employment or the
termination of your employment with the Company, whether for tort, breach of
express or implied employment contract, intentional infliction of emotional
distress, wrongful termination, unjust dismissal, defamation, libel or slander,
or under any federal, state or local law dealing with

 

A-1



--------------------------------------------------------------------------------

discrimination based on age, race, sex, national origin, handicap, religion,
disability or sexual orientation. This release of claims includes, but is not
limited to, all claims arising under the Age Discrimination in Employment Act
(“ADEA”), Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Civil Rights Act of 1991, the Family Medical Leave Act, and the Equal
Pay Act, and the following laws:

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

The Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
(except for any vested benefits under any tax qualified benefit plan);

The Immigration Reform and Control Act, as amended;

The Workers Adjustment and Retraining Notification Act, as amended;

The Occupational Safety and Health Act, as amended;

The Fair Credit Reporting Act

The Sarbanes-Oxley Act of 2002;

The Connecticut Family and Medical Leave Act, as amended, Conn. Gen. Stat. §
31-51kk et seq.;

The Connecticut Fair Employment Practices Act, as amended, Conn. Gen. Stat. §
46a-51 et seq.;

The Connecticut Whistleblower Statute, as amended, Conn. Gen. Stat. § 31-51m et
seq.;

The Connecticut Equal Pay Laws, Conn. Gen. Stat. § 31-58(e) et seq.; §§ 31-75
and 31-76;

Connecticut Statutory Provision Regarding Retaliation/Discrimination for Filing
a Workers’ Compensation Claim, Conn. Gen. Stat. § 31-290a;

The Connecticut First Amendment/Free Speech Statute, as amended, Conn. Gen.
Stat. § 31-51q;

The Connecticut Drug Testing Law, Conn. Gen. Stat. § 31-51t et seq.;

Connecticut AIDS Testing and Confidentiality Law, Conn. Gen. Stat. § 19a-581 et
seq.;

Connecticut Age Discrimination and Employee Benefits Law, Conn. Gen. Stat. §
38a-543;

Connecticut Reproductive Hazards, Conn. Gen. Stat. § 31-40g, et seq.;

Connecticut Smoking Outside the Workplace Law, Conn. Gen. Stat. § 31-40s;

Connecticut Electronic Monitoring of Employees, Conn. Gen. Stat. § 31-48b;

Connecticut Wage Hour and Wage Payment Laws, as amended;

Connecticut OSHA, as amended;

as each as may be amended from time to time, and all other federal, state and
local laws, the common law and any other purported restriction on an employer’s
right to terminate the employment of employees.

Notwithstanding any provision of this Release to the contrary, by executing this
Release, you are not releasing any claims relating to: (i) your rights with
respect to the Consideration or any other benefits provided in exchange for this
Release, (ii) any claims arising after the date of this Release, (iii) your
rights with respect to payments and/or benefits under any plans, programs or
arrangements maintained or contributed to by any member of the Group, (iv) your
right to reimbursement of business expenses, and (v) any indemnification or
similar rights you may have as a current or former officer or director of the
Group, including, without limitation, any and all rights thereto referenced in
the Change in

 

A-2



--------------------------------------------------------------------------------

Control Agreement, any member of the Group’s bylaws, other governance documents,
or any rights with respect to the Group’s directors’ and officers’ insurance
policies.

3. Knowing and Voluntary Waiver. You expressly acknowledge and agree that you:

Are able to read the language, and understand the meaning and effect, of this
Release;

Have no physical or mental impairment of any kind that has interfered with your
ability to read and understand the meaning of this Release or its terms, and
that your not acting under the influence of any medication, drug or chemical of
any type in entering into this Release;

Are specifically agreeing to the terms of the release contained in this Release
in consideration of the Company’s commitments under the Change in Control
Agreement. The Company has agreed to provide the compensation and benefits in
the Change in Control Agreement in consideration of your services during your
period of employment with the Company and because of your execution of this
Release;

Understand that, by entering into this Release, you do not waive rights or
claims under ADEA that may arise after the Effective Date;

Had or could have had 21 calendar days in which to review and consider this
Release;

Were advised to consult with your attorney regarding the terms and effect of
this Release; and

Have signed this Release knowingly and voluntarily.

4. No Suit. You represent that you have not filed or permitted to be filed
against the Group, individually or collectively, any complaints or lawsuits
arising out of your employment, or any other matter arising on or prior to the
date hereof. Both parties acknowledge that this Release does not limit either
party’s right, where applicable, to file or participate in an investigative
proceeding of any federal, state, or local governmental agency. To the extent
permitted by law, you agree that if such an administrative charge is made, you
will not be entitled to recover any individual monetary relief or other
individual remedies.

5. Cooperation with the Company After Termination of Employment. You agree, as a
condition of this Release, to reasonably cooperate with the Company and its
affiliates and their respective directors, officers, attorneys and experts in
all matters relating to your pending work on behalf of the Company and the
orderly transfer of any such pending work to other employees of the Company as
may be designated by the Company.

 

A-3



--------------------------------------------------------------------------------

6. Non-Admission of Wrongdoing. The parties agree that neither this Release nor
the furnishing of consideration for this Release shall be deemed or construed at
any time as an admission of liability or wrongdoing by the Company or any
affiliates.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with Federal law and the laws of the State of Connecticut, applicable
to releases made and to be performed in that State.

IN WITNESS WHEREOF, you have executed this Release as of the date first written
above.

 

A-4